DETAILED ACTION
Allowable Subject Matter
Claims 1, 4-10, 13-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A lubrication system for an attritable engine, the lubrication system comprising:
a bearing chamber;
a fluid filtering inlet configured to receive a fluid;
a fluid filtering outlet located downstream of the fluid filtering inlet and configured to deliver the fluid to the bearing chamber;
a lattice, integral and conformal with the attritable engine, configured to filter the fluid, and located between the fluid filtering inlet and the fluid filtering outlet, wherein the lattice is formed of a repeated pattern of multiple spar assemblies formed adjacent one another, wherein each of the multiple spar assemblies comprise a plurality of spars that are sized and oriented to filter particulates in the fluid, and wherein a first of the multiple spar assemblies comprises six of the plurality of spars extending radially out from a center point; and
a metering por configured to meter the fluid, the metering port located adjacent and downstream of the lattice and located upstream and spaced from the fluid filtering outlet.”

The underlined limitations are shown in Figs. 3, 4A, 4B, 5, and at least supported in Specification, Paragraphs 17, 20-24.  The claimed invention teaches an attritable engine comprises a filter with a lattice structure, and the lattice structure has specific spar assemblies.  In addition, a metering port is located in a specific location of the attritable engine.

After reviewing the amended claimed language, Remark and specification, the examiner considered Ota (US2020/0306674 A1) in view of Han (CN105033188A) might still the closest references to teach the claimed invention, but the references still fail to teach all the structures of the claimed invention, especially the location of the metering port.  The examiner also considered Sheridan (US2016/0032772 A1) since the reference teaches a metering port (Sheridan, Fig. 3, Part 106).  However, in Sheridan, the metering port is located outside a filtering outlet, so the reference still fails to teach all the limitations of Claim 1.  Therefore, Claim 1 is allowed.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the underlined limitations mentioned above.  Therefore, Claim 1 is allowed.

Claims 10 and 23 are allowed based on at least the same reasons of Claim 1.  Claims 4-9, 13-22, 24 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747